                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

BLAZE HICKS                                       §

VS.                                               §      CIVIL ACTION NO. 1:19-CV-318

MARK DAVIS, ET AL.                                §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Blaze Hicks, a prisoner previously confined at the Hardin County Jail, proceeding

pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Mark Davis, Scott

Delacerda, David Sheffield, John West, and Ty Rowles.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). The Court notes

that the plaintiff’s address changed, but he failed to notify the Court in contravention of Local Rule

CV-11(d). No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 5) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


                                    SIGNED this 21st day of January, 2020.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                2
